DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 8/1/2022.
Claims 1, 5, 10, 14, 17, 
Claims 1 – 20 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments

Specification

The objection to the abstract is withdrawn.
Claim Rejections - 35 USC § 103
1. The Applicant argues that Crary does not disclose or render obvious the “third three dimensional model of at least one morphed three dimensional surface” of the original independent claims 1, 10, and 17. In particular the Applicant asserts that Crary merely teaches a scaling factor and that this does not read on the claim because the claim recites “morphing” and the instant specification indicates that morphing is a deformation or warping and scaling is not equivalent to morphing.

Therefore, at issue is whether or not the art of record makes obvious “morphing”.

The Applicant’s argument has been considered but it is not persuasive. The Examiner notes that Crary on page 5 of 6 teaches:

“... 3D objects can be directly compared to each other for discrepancy in terms of surface area and volume. A 3D comparison tool in Geomagic Control X gives a color map of the measured differences between the two. Red and Orange colors indicate where the printer extruded too much plastic and anywhere that’s blue indicates too little.
In general it seems the part may be a bit over extruded. While at the same time, side-to-side there was an average shrinkage of 0.04%. In the future we could potentially turn down the extrusion rate to perhaps 95% as well as scaling up the print size by 0.5% in order to get a more dimensionally accurate part...” (underlining and bold added).

The Examiner notes that the image of page 6 illustrates the discrepancy with the CAD file in the X,Y,Z directions. Therefore; Crary is teaching that in the Y direction the 3D object is too think (over extruded) and in the side-to-side direction (X-Z plane) that the 3D object is too small. Crary, then teaches to reduce/lower the thickness in the Y direction (turn down the extrusion rate) to 95% while at the same time scaling up the side-to-side printing by 0.05%. This teaches two operations. One which changes the thickness and a second operation which changes the width. The amount of change applied the thickness is determined based on the amount of discrepancy in the Y direction while the amount of change applied to the side-to-side direction is determined based on the amount of discrepancy in the X-Z plane (side-to-side directions). This clearly makes obvious to one of ordinary skill in the art that the 3D object may be “morphed” (deformed or warped) because the high can be changed differently than the width. In the case of Crary, the height was changed by 5% while the side-to-side was changed by 0.05%. This means the thickness was changed more than the side-to-side. Therefore, the 3D object is not simply scaled in all directions. Rather the 3D objected was deformed (morphed) because the height to width was not maintained.

2. The Applicant argues that they have amended the independent claims to recite: “... wherein the at least one morphed three dimensional surface of the three dimensional model includes deformation or warping of the manufactured object as represented in the at least one actual three dimensional surface of the first three dimensional model and also removes at least one surface defect of the manufactured object as represented in the at least one actual three dimensional surface of the first three dimensional model...” and that this is not made obvious by Crary, Wheeler, Isola, and Gerstenberger because “in particular, the “scaling” of Crary does not disclose or suggest removing “at least one surface defect of the manufactured object” while including the “deformation or warping of the manufactured object” of the amended independent claim.

Therefore, at issue is whether or not the art of record performs a deformation or warping of the manufactured object to remove at least one surface defect of the manufactured object.

The argument has been considered but it is not persuasive. 

First, as outlined above in the response to the first argument, the Examiner has clearly articulated how Crary clearly makes obvious the morphing/deformation/warping.

Second, the Examiner notes that on page 6 of 6 Crary explicitly states “... the same tester plate was reprinted with a scaling factor to compensate for the shrinkage observed and a reduced extrusion rate to see if this analysis provided positive change in print quality... the results show most of the heat map is green, which indicate that the part is very close to the actual measurement in the original CAD file...”

This teaches that surface defects of the manufactured object were removed because the surface in now mostly green compared to the image on page 5 of 6 which the surface is mostly yellow and red. 

The Applicant’s argument that crary does not teach morphing or deforming because crary recites “scaling” is in error, because while the side-to-side direction was “scaled” by 0.05% the height direction was also changed by reducing the extrusion rate by 5%. The 3D object was therefore deformed by changing the height by 5% while the width was changed by 0.05%. The result of this deformation was reduced surface defects.

In summary the Applicant is simply choosing to ignore the explicit teaching by Crary to modify the modeled 3D object by different amounts in two different directions (planes) in the XYZ space. The Applicant is only recognizing the change in the side-to-side direction but ignoring the change in the top-to-bottom direction. 



End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(1) Claims 1, 4, 5, 6, 10, 13, 14, 15, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crary_2018 (Evaluating the Accuracy of a 3D Printed Part Against the CAD Model, Aug 20, 2018 downloaded from gomeasure3d.com/blog) in view of Wheeler_2007 (2007/0003117 A1) in view of Isola_2018 (Image-to-image Translation with Conditional Adversarial Networks, Nov 26, 2018).

Claim 1. Crary_2018 makes obvious “A method (page 6: “... the scanning and evaluating process outlined above... this process can be repeated with any 3D printed shape...”) comprising: obtaining, in a computer aided manufacturing program, a first three dimensional model of at least one actual three dimensional surface of a manufactured object, and a second three dimensional model of at least one source three dimensional surface using as input to a manufacturing process that generated the manufactured object (page 5: “... Geomagic Control X 3D inspection software allows for deep analysis of physical objects when scanned into 3D digital form. In this project, we import both the original CAD file as well as the .stl scan file into the software in order to compare the two. The left photo is the original CAD file (the design blueprint of the part) from SOLIDWORKS and the image on the right is the scan file we acquired from the 3D scanner (scanned 3D printed part)”); producing, by the computer aided manufacturing program, a image by [comparison] of point between the first three dimensional model and the second three dimensional model, wherein each of multiple pixel values in the image is a difference ; and producing, by the computer aided manufacturing program, a third three dimensional model of at least one morphed three dimensional surface corresponding to the at least one source three dimensional surface (page 5 of 6: “... 3D objects can be directly compared to each other for discrepancy in terms of surface area and volume. A 3D comparison tool in Geomagic Control X gives a color map of the measured differences between the two. Red and Orange colors indicate where the printer extruded too much plastic and anywhere that’s blue indicates too little. In general it seems the part may be a bit over extruded. While at the same time, side-to-side there was an average shrinkage of 0.04%. In the future we could potentially turn down the extrusion rate to perhaps 95% as well as scaling up the print size by 0.5% in order to get a more dimensionally accurate part...” NOTE: the height was changed by 5% while the width was changed by 0.05% which means that 3D object was deformed because the height and width were changed by different amounts. page 6: “... scaling factor to compensate for the shrinkage observed and a reduced extrusion rate...”  NOTE: the image of page 6 illustrates that the process of 3D printing based on a CAD model (as illustrated on page 4) where the 3D model was deformed by making a change in the height directions and a different change in the width direction resulting to reduced surface errors when compared to the original 3D object model. ) by [comparison] of points between the first three dimensions model and the second three dimensional model using differences represented by pixel values in the translated version of the two dimensional image (page 6: the image illustrates that a comparison was performed and the different colors, according to the color scale, teach the difference between the models at each pixel location and the different color represents the difference. Each color is a different pixel value), wherein the at least one morphed three dimensional surface of the third three dimensional model includes deformation or warping of the manufactured object as represented in the at least one actual three dimensional surface of the first three dimensional model and also removes at least one surface defect of the manufactured object as represented in the at least one actual three dimensional surface of the first three dimensional model (page 6 of 6: “... the same tester plate was reprinted with a scaling factor to compensate for the shrinkage observed and a reduced extrusion rate to see if this analysis provided positive change in print quality... the results show most of the heat map is green, which indicate that the part is very close to the actual measurement in the original CAD file...” NOTE: This teaches that surface defects of the manufactured object were removed because the surface in now mostly green compared to the image on page 5 of 6 which the surface is mostly yellow and red. NOTE: this teaches deformation or warping because while the side-to-side direction was scaled by 0.05% the top-to-bottom (height) direction was reduced by 5%. The 3D object was therefore deformed by changing the height by 5% while the width was changed by 0.05%. The result of this deformation was reduced surface defects.)

Crary_2018 does not teach “two dimensional” image by “projection” nor “two dimensional” image is a difference “along a projection from a point in the second three-dimensional model to a corresponding point in the first three dimensional model” nor “providing, by the computer aided manufacturing program, the two dimensional image to an image-to-image translation based machine learning algorithm, wherein the image-to-image translation based machine learning algorithm was previously trained using pairs of input images, each of the pairs of input images being a first image representing differences between a nominal three dimensional surface and a corresponding morphed version of the nominal three dimensional surface, and a second image representing differences between the nominal three dimensional surface and a corresponding morphed version of the nominal three dimensional surface with one or more included surface defects;“ nor “receiving, by the computer aided manufacturing program, a translated version of the two dimensional image from the image-to-image translation based machine learning algorithm” nor “projection.”


Wheeler_2007 makes obvious “two dimensional” image by “projection” and “two dimensional” image is a difference “along a projection from a point in the second three-dimensional model to a corresponding point in the first three dimensional model” and “projection” (FIG. 3 block 42 – 44: “... project the registered three-dimensional image to generate a simulated two-dimensional image... compare the two-dimensional image and the simulated two-dimensional image...” NOTE: registration aligns points along a projection from a point in the second three-dimensional model to corresponding points. par 21: “... the registration solver 16 registers the images with one another by establishing point correspondence between the images.... the process of registration, which is also referred to as... superimposition... register the images with one another before comparing the images for differences or changes...”).

Crary_2018 and Wheeler are analogous art because they are from the same field of endeavor called comparative analysis and diagnosis using computer assisted detection and/or diagnosis (CAD) algorithms. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Crary_2018 and Wheeler_2007. The rationale for doing so would have been that Crary_2018 teaches perform comparative analysis and diagnose the difference tween two image. Michael_2016 teaches to perform comparative analysis and diagnose differences by registering items and converting the 3D image to 2D images. Therefore, it would have been obvious to combine Crary_2018 and Wheeler_2007 for the benefit of analyzing differences and diagnosing the differences to obtain the invention as specified in the claims.

Crary_2018 and Wheeler_2007 does not explicitly teach “providing, by the computer aided manufacturing program, the two dimensional image to an image-to-image translation based machine learning algorithm, wherein the image-to-image translation based machine learning algorithm was previously trained using pairs of input images, each of the pairs of input images being a first image representing differences between a nominal three dimensional surface and a corresponding morphed version of the nominal three dimensional surface, and a second image representing differences between the nominal three dimensional surface and a corresponding morphed version of the nominal three dimensional surface with one or more included surface defects;“ nor “receiving, by the computer aided manufacturing program, a translated version of the two dimensional image.”

Isola_2018 makes obvious “providing, by the computer aided manufacturing program, the two dimensional image to an image-to-image translation based machine learning algorithm, wherein the image-to-image translation based machine learning algorithm was previously trained using pairs of input images, each of the pairs of input images being a first image representing differences between a nominal three dimensional surface and a corresponding morphed version of the nominal three dimensional surface, and a second image representing differences between the nominal three dimensional surface and a corresponding morphed version of the nominal three dimensional surface with one or more included surface defects;“ (abstract: “conditional adversarial network... image-to-image translation...” section : “method... GANS are generative models that learn... GANS learn a mapping from observed image...” section 4 experiments illustrates various morphed images) and “receiving, by the computer aided manufacturing program, a translated version of the two dimensional image” (it would have been obvious to provide the output of the image translation done by Isola_2018 back to Crary_2018 so that Crary_2018 and “reprint” with a compensation in order to achieve the originally intended dimensions of the 3D printed object as illustrated in the image on page 6).

Crary_2018 and Wheeler_2007 and Isola_2018 are analogous art because they are from the same field of endeavor called image/data processing. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Crary_2018 and Isola_2018. The rationale for doing so would have been that Crary_2018 teaches to process highly structured graphical images for the purpose of identifying differences and then to compensate for these differences. Isola_2018 teaches “a promising approach for may image-to-image translation tasks, especially those involving highly structured graphical outputs” (page 9 section 5) using “a general-purpose solution” that “makes it possible to apply the same generic approach to problems that traditionally would require very different loss formulations” (abstract). Therefore, it would have been obvious to combine Crary_2018 and Isola_2018 for the benefit of having a promising approach which general-purpose that can provide a compensation for differences found in the image analysis to obtain the invention as specified in the claims.

Claim 10. The limitations of claim 10 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Wheeler_2007 makes obvious “a system comprising: a non-transitory storage medium having instructions of a computer aided manufacturing program stored thereon; and one or more data processing apparatus able to run the instructions of the computer aided manufacturing program to perform operations specified by the instructions of the computer aided manufacturing program; wherein the instructions of the computer aided manufacturing program comprise:” (FIG. 8 84 processor, 99 memory and storage; par 6: “... processor-based system and computer program that afford functionality of the type defined by this method...” par 18: “... computer assisted detection and/or diagnosis (CAD) algorithms, such analysis techniques may be used in... industrial inspection systems...”).

Claim 17. The limitations of claim 17 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Wheeler_2007 makes obvious “a non-transitory computer-readable medium encoding instructions operable to cause data processing apparatus to perform operations comprising:” (FIG. 8 84 processor, 99 memory and storage; par 6: “... processor-based system and computer program that afford functionality of the type defined by this method...” par 18: “... computer assisted detection and/or diagnosis (CAD) algorithms, such analysis techniques may be used in... industrial inspection systems...”).

Claim 4, 13, 19. Isola_2018 also makes obvious “wherein the image-to-image translation based machine learning algorithm employs (a) conditional generative adversarial networks to learn a mapping from input image to output image and (be a loss function to train the mapping (abstract: “... conditional adversarial networks as a... solution to image-to-image translation... these networks... learn the mapping from input image to output image... also learn a loss function to train this mapping...”).

Claim 5, 14. Isola_2018 also makes obvious “wherein the conditional generative adversarial networks are modified to remove high frequency noise in the output image, wherein the modified conditional generative adversarial network comprises: one or more of deconvolution layer comprising: a resize layer which resizes the input data to the modified devolution layer and a convolution layer which takes the output of the resize layer as input, and performs convolution operations” (page 4: “... the GAN discriminator to only model high-frequency structures... in order to model high-frequency... therefore we design a discriminator architecture – which we term a patchGAN... we run the discriminator convolutionally across the image...”).

Claim 6, 20.  Isola_2018 also makes obvious “further comprising training the image-to-image translation based machine learning algorithm” (abstract: “... conditional adversarial networks as a... solution to image-to-image translation... these networks... learn the mapping from input image to output image... also learn a loss function to train this mapping...”).


Claim 15. Isola_2018 also makes obvious “wherein the means of obtaining comprises means for training the image-to-image translation based machine learning algorithm using automatically produced image pairs” (page 1: “... the learning process is automatic...”; page 2: “... highly desirable... automatically learn a loss function...”).

Claim 16. Crary_2018 makes obvious “comprising means for removing at least one defect from the manufactured object” (page 6: “... reprinted with a scaling factor to compensate for the shrinkage observed...”).


(2) Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crary_2018 in view of Wheeler_2007 in view of Isola_2018 in view of Gerstenberger_1983 (5,220,441).

Claim 2, 11. while Crary_2018 teaches to align the images (page 5) Crary_2018 does not teach the images are greyscale image with sixteen-bit bit depth. Also, wheeler_2007 teaches to align images by registering them by searching for parameter values that produce the best alignment of the images where the quality of the alignment may be based on a comparison of pixel values at all corresponding point in the images (par 22) but does not teach “wherein the two dimensional image is a greyscale image with sixteen-bit bit depth.”

Gerstenberger_1983; however, makes obvious  “wherein the two dimensional image is a greyscale image with sixteen-bit bit depth” (col 2 “... each digitized image is comprised of a respective array of image pixels... and a predetermined encoding resolution (e.g., eight or sixteen bits per pixel, grey scale)...”; col 6: “... grey scale values... sixteen bit resolution...”).

Crary_2018 in view of Wheeler_2007 in view of Isola_2018 in view of Gerstenberger_1983 are analogous art because they are from the same field of endeavor called data processing/image processing. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Wheeler_2007 and Gerstenberger_1983. The rationale for doing so would have been that Wheeler_2007 teaches to register (align) at two images and to determine the quality of the alignment of the two images. Gerestenberger_1983 teaches to measure the parallax (alignment/registration) of two images using sixteen bit resolution grey scale. Therefore, it would have been obvious to combine Wheeler_2007 and Gerstenberger_1983 for the benefit of verifying the alignment/registration of two images by using a measurement known as parallax to obtain the invention as specified in the claims.


Claim Objections
Claims 3, 12, 18, 7, 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146